

 
Exhibit 10.C

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


Reference is hereby made to the Employment Agreement (the “Original Agreement”)
dated as of January 1, 2007 by and between Sunteck Transport Co., Inc., a
Florida corporation and Michael P. Williams, an individual residing at 386 6th
Street, Atlantic Beach, Florida 32233 (“Mr. Williams”).


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned parties agree as follows:


1) Section 4 and Addendum A of the Original Agreement is hereby amended to
reduce Mr. Williams’ annual base compensation provided for therein from $195,000
to $175,500 for the period from May 11, 2009 through December 31, 2009.


2) Capitalized terms used but not defined herein shall have the meaning ascribed
to it in the Original Agreement.


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
First Amendment to Employment Agreement as of May 11, 2009.


Sunteck Transport Co., Inc.




By: /s/ Harry Wachtel                                                      /s/
Michael P. Williams                                           
         Harry
Wachtel                                                                                                  
 Michael P. Williams
         President
 
 

--------------------------------------------------------------------------------

 